Opinion by
Judge MacPhail,
Tbe Pennsylvania Liquor ¡Control Board (PLCB) has appealed from an order of tbe Board of Claims (Board) which entered Judgment in the .amount of $220 plus interest in favor of Alexis B. ‘Sbulin. (Respondent),1 a .full-time PLCB .employee. We reverse.
This ease involves a dispute over $220 which Respondent alleges was improperly withheld from her pay following an incident involving an apparent theft of that .amount from her cash register drawer ¡on May 9, 1980. The money was deducted from Respondent’s pay pursuant to provision in the applicable collective bargaining .agreement which holds employees responsible for cash shortages under certain circumstances. The PLCB found that Respondent had violated employee guidelines by failing to properly proteict her cash drawer .and, .'accordingly, deducted the missing monies from her pay. In an effort to challenge the deduction, the record indicates that Respondent filed an appeal with the Civil Service Commission (.Commission) 2 The Commission, however, determined that it could not resolve the dispute and, instead, referred Respondent to the Board. The Board accepted jurisdiction of the claim and, after ,a hearing, entered judgment in favor of Respondent based on its conclusion that the pertinent labor contract provision does not require employee reimbursement ef ¡cash shortages which result from theft. The Board, accordingly, found that the PLCB had improperly withheld the *313$220 ¡and ordered that the monies he returned to Respondent together with interest.
■On appeal to this Court, the PLCB first .argues ■that the Board lacked jurisdiction .to hear Respondent’s claim. More ¡specifically, the PLCB contends that the Board does not have jurisdiction over contract claims where the .amount in controversy is less than $300 .and that the Board lacks jurisdiction to 'interpret a collective bargaining agreement which doe's not itself .specify that contrialot disputes may be ¡submitted to the Board.
.Section 4 of the Act of May 20,1937 (Act of 1937), P.L. 728, as amended, 72 PjS. §4651-4 provides, inter alia, that, “'The Board of Claims .shall have ¡exclusive jurisdiction to hear ¡and .determine .all claims .against the Commonwealth arising from contracts hereafter entered into with the Commonwealth, where the ■amount in controversy amounts to $300.00 or more.” We have previously noted that this portion of Section 4 requires that there be both a contract claim against ¡the Commonwealth and that there be an ¡amount in ¡controversy of at least $300. Kusnir v. Leach, 64 Pa. Commonwealth Ct. 65, 439 A.2d 223 (1982). ¡Since .the amount in controversy in the instant case is less than $300, we hold that the Board lacked jurisdiction over the claim.3
Moreover, we are of the opinion that Respondent’¡s claim does not fail within the Board’s expanded jurisdiction over claims which were previously ¡acted on by the Auditor General 'and State Treasurer pursuant to Article X of the Fiscal Code (Code) 4 See ¡Section 4 of the Act of 1937. A ¡dispute which arises ¡over .the inter*314pretation of a collective bargaining agreement would, not have been within the jurisdiction of the Auditor General, and State Treasurer «under the Code and, accordingly, is not within the expanded jurisdiction of the Board. See 61 Pa. «Code §851.2 (setting forth the jurisdiction «of the Auditor General and State Treasurer, acting as the original Board of Claims).
Having concluded that the Board lacked jurisdiction to hear Respondent is claim, we will order that the Board’s «decision be reversed. We «observe that our «action in the instant case might «appear to leave Resipondent without a remedy. In fact, «due to the Commission’s «denial of jurisdiction and refe«rrai of Responde«nt to the Board which also lacked jurisdiction, Respondent has yet to have her claim properly decided on the merits. We do not, however, rule «out «the pos«sihility. that Respondent might still institute «a grievance proceeding under the oo'lleetive «bargaining agreement. While that «agreement does include an “ election of remedies” «clause5 and «while the interpretation of that «clause must be left to «the arbitpatiotn «process, we think that the clause «could be interp«reted to permit Respondent to «file a grievance even at «this late date.
. We note that since the- Commission denied jurisdiction ,ove:r Respondent’s «appeal, it could reasonably be concluded that Respondeint has yet to pursue or “elect?’ a viable remedy, .thus «removing the “elections ’ ’ clause as a bar to her «grievance.. This clearly would not be «an instance where Respondent seeks to have mo«re than one ruling on the merits of her complaint., Rather, the grievance «proceeding would ,b,e the first opportunity for Re«s«pondent to obtain a ruling as to whether the PLGB «correctly withheld the $220 from her pay. We also «observe that if Respondent’s grievance would «appear to be untimely filed, it w«o«uíd be *315within the arbitrators’ power to regard the date of Respondent’s 'ineffective civil service appeal as the ■initiation date of the grievance.
Order reversed.
Order
The order of the Board of Claims, dated January 8,1982, is hereby reversed.

 Respondent ¡has declined to ¡file a brief for our consideration in this appeal.


 The collective bargaining agreement, as recited by the Board in its 'opinion, provides that an employee may process a grievance through either the 'contract grievance .procedure or by way of a Oivil Service appeal. Once ¡the Givil Service appeal route is chosen, however, the employee may not thereafter institute proceedings under the contract grievance procedure.


 Since ¡the 'amount in controversy ¡here was less than $300 we need not ¡resolve the issue ¡of wihether the Board would have had jurisdiction if the amount in dispute wais in excess of the jurisdictional limit.


 Act .of April 9, 1929, P.ÍL. 343, as amended, 72 P.S. §'§1001-1004.


 See note 2 supra.